LANE, Judge,
specially concurring.
I agree that this matter must be reversed and remanded for further proceedings, because the State of Oklahoma failed to show that the Appellant was not amenable to rehabilitation. It is the available rehabilitation that I wish to address at this time. Dr. Herman Jones testified that Appellant was mentally ill and in need of institutional treatment and Roger Creecy, a social worker for the Department of Human Services, testified that if the appellant were found to be a child in need of treatment in addition to being a delinquent child the department would first treat the mental illness. At the conclusion of that treatment then he would be reevaluated for treatment for the delinquency. Under Oklahoma law it is possible to impose a finding of in need of treatment upon the finding of delinquency. 10 O.S., Supp.1986 § 1114. Since Dr. Jones’ conclusions as to Appellant’s rehabilitation are based on institutional treatment for mental health, I suggest that serious consideration be given to amending the Petition in this matter to include allegations that Appellant is a child in need of treatment.